Per Curiam.
Certiorari to review a decision of the Workmen’s Compensation Commission awarding employee compensation and medical benefits on the basis of total and permanent disability.
Relators challenge the finding of permanent total disability and claim the services now performed by employee negate that finding.
No purpose would be served in restating the facts involved in this appeal. It is sufficient to say that upon a careful review of the proceedings herein, it is the opinion of this court that the finding of permanent total disability of the employee is supported by substantial evidence in view of the entire record submitted and that the limited services performed by the employee do not negate that finding.
Respondent is allowed $400 attorney’s fees on this appeal.
Affirmed.